Case: 17-50691      Document: 00514445148         Page: 1    Date Filed: 04/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-50691
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         April 25, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

WALTER BARRIOS-GRANDE, also known as Chino, also known as Enrique
Barrios,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CR-340-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant        Walter      Barrios-Grande       pleaded         guilty          to
possession with intent to distribute cocaine and to being an illegal alien in
possession of a firearm. He appeals only the 121-month sentence imposed on
the drug conviction, contending that the district court clearly erred in holding
that he was accountable for six kilograms of cocaine based on six empty,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50691     Document: 00514445148     Page: 2   Date Filed: 04/25/2018


                                  No. 17-50691

kilogram-sized wrappers, which contained cocaine residue. They were found
in the stash house that he guarded and in which he lived.
      We review a district court’s finding regarding the applicable drug
quantity for clear error and will affirm the finding as long as it is plausible in
light of the record as a whole. See United States v. Betancourt, 422 F.3d 240,
246 (5th Cir. 2005). We may base drug estimates on “any information that has
a sufficient indicia of reliability to support its probable accuracy, including a
probation officer’s testimony, a policeman’s approximation of unrecovered
drugs, and even hearsay.” United States v. Valdez, 453 F.3d 252, 267 (5th Cir.
2006) (internal quotation marks and citation omitted).
      Barrios-Grande has not shown that the district court clearly erred in
finding that he was responsible for six kilograms of cocaine based on the six
empty wrappers. The presentence report and sentencing testimony from a
local detective, who was present at the raid on the stash house, established
that (1) the stash house was used by a major cocaine distributor, (2) Barrios-
Grande was a long-standing participant in the illegal drug activities that took
place in the stash house and had distributed kilogram-sized packages of
cocaine to a confidential informant (CI) in the past, (3) the CI observed 30
kilograms of cocaine in the stash house the month before the raid, and
(4) Barrios-Grande was present in the house just before the wrappers were
discovered. He did not present any evidence at the sentencing hearing to
demonstrate that the drug quantity was “materially untrue, inaccurate or
unreliable.” United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (internal
quotation marks and citation omitted).        The district court’s finding that
Barrios-Grande was responsible for six kilograms of cocaine was “plausible in
light of the record as a whole.” Betancourt, 422 F.3d at 246.




                                        2
    Case: 17-50691    Document: 00514445148    Page: 3   Date Filed: 04/25/2018


                                No. 17-50691

      We note that the record reflects a clerical error in the written judgment
with respect to the sentence imposed on the firearms charge. The district court
sentenced Barrios-Grande to 120 months on that charge at sentencing, but the
written judgment incorrectly reflects that the sentence imposed was 121
months. See 18 U.S.C. § 922(g)(5); 18 U.S.C. § 924(a)(2). We therefore remand
solely for correction of the written judgment in accordance with Federal Rule
of Criminal Procedure 36.
      AFFIRMED;       LIMITED      REMAND        FOR     CORRECTION         OF
JUDGMENT.




                                      3